Motion to correct defect in service of notice of appeal dismissed, in view of the decision in Motion No. 793, decided herewith. (Motion No. 793.) Motion to dismiss appeal granted and appeal dismissed on the ground that the order appealed from is not appealable. (See People v. Westlake, post, p. 908, decided herewith.) (Motion No. 833.) Motion to direct appellant’s appearance before the Appellate Division dismissed, in *908view of the decision in Motion No. 793, decided herewith. Present — Close, P. J., Hagarty, Johnston, Adel and Aldrich, JJ.